Case: 1:17-cv-04385 Document #: 126 Filed: 10/28/19 Page 1 of 1 PageID #:1588

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Eric A Cohen
                                          Plaintiff,
v.                                                          Case No.: 1:17−cv−04385
                                                            Honorable Sara L. Ellis
Power Solutions International, Inc.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 28, 2019:


        MINUTE entry before the Honorable Sara L. Ellis: Pursuant to joint stipulation of
dismissal [125], this action is dismissed with prejudice. Civil case terminated. Mailed
notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
